380 U.S. 262 (1965)
MARVEL
v.
UNITED STATES.
No. 476, Misc.
Supreme Court of United States.
Decided March 15, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Theodore George Gilinsky for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Middle District of Alabama for a hearing as to whether petitioner was misled by the trial judge as to the maximum sentence.